Citation Nr: 1100044	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for a liver disability, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for a disability of the 
bilateral lower extremities, including as secondary to herbicide 
exposure.

4.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to herbicide exposure.

5.  Entitlement to service connection for a bilateral shoulder 
disability, including as secondary to herbicide exposure.

6.  Entitlement to service connection for a lung disability, 
including as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971, 
including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  A Travel Board hearing was held at 
the RO in July 2009 before the undersigned Acting Veterans Law 
Judge and a copy of the hearing transcript has been added to the 
record.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served 
in the Republic of Vietnam from September 1969 to September 1970; 
thus, his in-service herbicide exposure is presumed.

2.  The Veteran's service personnel records also show that his 
military occupational specialty (MOS) was basic field artillery 
and he served with several U.S. Army artillery units as a 
cannoneer and ammo handler in the Republic of Vietnam; thus, his 
in-service exposure to significant acoustic trauma also is 
presumed.

3.  The Veteran's service treatment records show no complaints of 
or treatment for bilateral hearing loss at any time during active 
service, including while he was in the Republic of Vietnam.

4.  The competent evidence shows that the Veteran's current 
bilateral hearing loss, which manifested first several decades 
after his service separation, is not related to active service or 
any incident of such service, including as secondary to in-
service herbicide exposure.

5.  In testimony at his Board hearing on July 23, 2009, prior to 
the promulgation of a decision in this appeal, the Veteran 
requested a withdrawal of his appeal with respect to the denial 
of his service connection claims for a liver disability, a 
disability of the bilateral lower extremities, a bilateral knee 
disability, a bilateral shoulder disability, and for a lung 
disability, each including as secondary to in-service herbicide 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service nor 
may it be presumed to have been incurred in service, including as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2010).

2.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for a liver disability, including as secondary to herbicide 
exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for a disability of the bilateral lower extremities, including as 
secondary to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for a bilateral knee disability, including as secondary to 
herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for a bilateral shoulder disability, including as secondary to 
herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for a lung disability, including as secondary to herbicide 
exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in May 2007, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to active 
service and noted other types of evidence the Veteran could 
submit in support of his claim.  The Veteran also was informed of 
when and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for bilateral hearing 
loss, including as secondary to herbicide exposure.  Because the 
Veteran was fully informed of the evidence needed to substantiate 
his claim, any failure to develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had 
the opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the May 2007 VCAA notice letter, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided to the Veteran in May 
2007 prior to the currently appealed rating decision issued in 
October 2007.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disability and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that 
bilateral hearing loss may be associated with service.  The 
Veteran is not competent to testify as to the etiology of this 
disability as it requires medical expertise to diagnose.  Thus, 
the Board finds that additional examinations are not required 
even under the low threshold of McLendon.  In summary, VA has 
done everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss 
during active service.  He contends that his in-service duties as 
a cannoneer and ammo handler with several U.S. Army artillery 
units in the Republic of Vietnam exposed him to significant 
acoustic trauma which later caused his bilateral hearing loss.  
He contends alternatively that his in-service exposure to 
herbicides while in the Republic of Vietnam caused his bilateral 
hearing loss.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including sensorineural hearing loss 
(as an organic disease of the nervous system), are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Bilateral hearing loss is not among the 
diseases listed in § 3.309 for which presumptive service 
connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral hearing 
loss, including as secondary to herbicide exposure.  The Board 
acknowledges initially that the Veteran's honorable active 
service included a tour of duty in the Republic of Vietnam from 
September 1969 to September 1970.  His service personnel records 
show that he served as a cannoneer and ammo handler for several 
U.S. Army artillery units while in Vietnam.  Thus, the Board 
finds that the circumstances of the Veteran's active service 
included in-country duty in Vietnam.  Because the Veteran had in-
country duty in Vietnam, his active service meets the regulatory 
definition of Vietnam service found in 38 C.F.R. 
§ 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  
See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 
129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory 
interpretation of "service in Vietnam" as requiring in-country 
duty or visitation in Vietnam).  Because the Veteran had active 
service in Vietnam, his in-service herbicide exposure is 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's 
in-service herbicide exposure is presumed based on his active 
service in Vietnam, bilateral hearing loss is not among the 
diseases for which service connection is available on a 
presumptive basis due to in-service herbicide exposure.  Id.  
Further, following VA Agent Orange Registry exam in August 2006, 
the VA examiner opined that the Veteran's bilateral hearing loss 
was not the result of Agent Orange exposure.  Thus, the Board 
finds that service connection for bilateral hearing loss is not 
warranted on a presumptive service connection basis due to in-
service herbicide exposure.

The Veteran also is not entitled to service connection for 
bilateral hearing loss on a presumptive service connection basis 
as a chronic disease.  The medical evidence does not indicate 
that the Veteran was diagnosed as having sensorineural hearing 
loss at any time during active service or within the first post-
service year (i.e., by September 1971) such that service 
connection for bilateral hearing loss is warranted on a 
presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Instead, and as the VA 
examiner noted in August 2007, the Veteran's service treatment 
records show that his hearing was normal bilaterally at his entry 
on to active service and at his separation from service.  The 
Veteran also has not identified or submitted any competent 
evidence, to include a medical nexus, showing that he was 
diagnosed as having sensorineural hearing loss during active 
service or within the first post-service year such that service 
connection for bilateral hearing loss is warranted on a 
presumptive basis as a chronic disease.  Accordingly, the Board 
also finds that service connection for bilateral hearing loss is 
not warranted on a presumptive service connection basis as a 
chronic disease.

The Veteran finally is not entitled to service connection for 
bilateral hearing loss on a direct service connection basis.  The 
Board recognizes that the Veteran's MOS was basic field artillery 
and he served with several U.S. Army artillery units during 
active service, including on a tour of duty in Vietnam.  The 
Veteran's service personnel records do not show that he was 
awarded any combat citations or awards for combat service, 
however, including his tour of duty in Vietnam.  These records 
show instead that he participated in the Vietnam Summer-Fall 
Campaign and was awarded the Vietnam Service Medal and Republic 
of Vietnam Campaign Medal w/60 Device.  His in-service duties in 
Vietnam included cannoneer and ammo handler.  He was assigned to 
Battery B, 7th Battalion, 9th Artillery and to Battery B, 1st 
Battalion, 27th Artillery while in Vietnam.  The Veteran 
testified credibly in July 2009 that he was exposed to 
significant in-service acoustic trauma during his tour of duty in 
Vietnam as a member of U.S. Army gun crews responsible for firing 
155 mm howitzer guns and other large artillery pieces.  He also 
submitted a buddy statement from a fellow service member who had 
served with him in Vietnam.  In this statement, the Veteran's 
buddy reported that the Veteran had served as his assistant 
gunner on a 155 mm howitzer with Battery B, 1st Battalion, 27th 
Artillery in Vietnam.  Resolving reasonable doubt in the 
Veteran's favor, and especially in light of his consistent, 
credible lay statements and hearing testimony concerning his in-
service duties as an artilleryman in Vietnam, the Board finds 
that the Veteran had active honorable combat service in Vietnam 
between September 1969 and September 1970.  See 38 U.S.C.A. 
§ 1154(b).  The Board observes in this regard that § 1154(b) does 
not create a presumption of service connection for any disease or 
injury alleged to have been incurred during combat service.  
Instead, § 1154(b) eases the evidentiary burden for combat 
Veterans to establish that a claimed in-service disease or injury 
was incurred during combat service.  In other words, although the 
Board finds that the Veteran served in combat in Vietnam and was 
exposed to significant in-service acoustic trauma, and although 
the Board also accepts the Veteran's statements that he 
experienced significant in-service acoustic trauma as credible 
because such statements are consistent with the facts and 
circumstances of his Vietnam combat service, more is required in 
the form of competent medical and lay evidence relating his 
current bilateral hearing loss to active service before service 
connection for bilateral hearing loss can be awarded.  Id.

There is no indication in the Veteran's service treatment records 
that he complained of or was diagnosed as having bilateral 
hearing loss at any time during active service, including during 
his tour of duty in Vietnam.  The Veteran's service treatment 
records show instead that, at his pre-induction physical 
examination in October 1968, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
X
0
LEFT
5
-5
-5
X
5

The Veteran denied all relevant medical history.  He was not 
treated for any complaints of bilateral hearing loss at any time 
during active service, including during his tour of duty in 
Vietnam.  At his separation physical examination in March 1971, 
the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
5
LEFT
15
5
5
X
10

He again denied all relevant medical history, including any in-
service medical history.  It appears that, following service 
separation in April 1971, the Veteran first complained of 
bilateral hearing loss when he was seen on VA examination in 
August 2006, more than 25 years later.  The Board notes that 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The remaining post-service medical evidence shows that, although 
the Veteran currently experiences bilateral hearing loss, it is 
not related to active service.  On VA outpatient treatment in May 
2007, the Veteran's complaints included gradual hearing loss over 
the previous 10-12 years.  He reported that he had been exposed 
to artillery and rifle fire during 2 years in the Army and had 
not used ear protection at that time.  He also reported that, 
after service, he had worked for the railroad for 25 years but 
had used ear protection in this post-service job.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
50
55
LEFT
15
5
30
35
40

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 92 percent in the left ear.  
The diagnosis was normal hearing through 2000 Hertz sloping to 
moderate sensorineural hearing loss bilaterally.

On VA audiology examination in August 2007, the Veteran's 
complaints included bilateral hearing loss.  He reported 
difficulty hearing with background noise.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran reported serving in the artillery 
in Vietnam and being exposed to acoustic trauma from 155 mm 
howitzers without the use of hearing protection.  The Veteran 
also reported that, after service, he had worked for the railroad 
in construction work but had worn hearing protection.  The 
Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
50
55
LEFT
25
10
30
40
40

Speech audiometry revealed speech recognition ability of 
92 percent in each ear.  The VA audiologist noted that the 
Veteran's hearing had been normal bilaterally at his pre-
induction physical examination.  She also noted that the 
Veteran's hearing had been within normal limits bilaterally at 
his separation physical examination as well.  This VA examiner 
opined that, because the Veteran's hearing had been normal at his 
separation from service, his current hearing loss was not caused 
by his in-service noise exposure.  The diagnoses included normal 
hearing in the right ear through 2000 Hertz with moderate to 
moderately severe sensorineural hearing loss from 3000 to 
8000 Hertz and normal hearing in the left ear through 1500 Hertz 
with mild to moderate sensorineural hearing loss from 2000 to 
8000 Hertz.  

The Board acknowledges the Veteran's continuing complaints of 
bilateral hearing loss.  The competent medical evidence shows 
that, although the Veteran experiences current disability due to 
bilateral hearing loss, it is not related to active service.  The 
Veteran also has not identified or submitted any competent 
evidence, to include a medical nexus ,which relates his current 
bilateral hearing loss to active service.  There is no competent 
medical opinion contrary to the negative nexus opinion provided 
by the VA audiologist in August 2007.  Accordingly, the Board 
finds that service connection for bilateral hearing loss is not 
warranted on a direct service connection basis.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of bilateral hearing loss have been continuous 
since service.  He asserts that he continued to experience 
symptoms relating to bilateral hearing loss after he was 
discharged from the service.  In this case, after a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms of bilateral hearing loss after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of bilateral hearing loss since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disorder began 
in service, in the more contemporaneous medical history he gave 
at the service separation examination, he denied any history or 
complaints of symptoms of bilateral hearing loss.  Specifically, 
the service separation examination report reflects that the 
Veteran was examined and his hearing was found to be clinically 
normal (as the VA audiologist noted in August 2007).  His in-
service history of symptoms at the time of service separation is 
more contemporaneous to service so it is of more probative value 
than the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to bilateral hearing loss for several decades 
following active service.  The Board again emphasizes the multi-
year gap between discharge from active duty service (April 1971) 
and initial reported symptoms related to a low back disorder in 
August 2006 (more than a 25-year gap).  See Maxson, 230 F.3d 
at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

When the Veteran sought to establish medical care with VA after 
service in May 2007, he did not report the onset of bilateral 
hearing loss symptomatology during or soon after service or even 
indicate that the symptoms were of longstanding duration.  
Instead, as noted above, the Veteran reported only that he had 
experienced a gradual hearing loss for the previous 10-12 years.  
This indicates, at best, that he first noticed hearing loss in 
the mid-1990's, or more than 2 decades after his separation from 
service in 1971.  Such histories reported by the Veteran for 
treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that 
lay statements found in medical records when medical treatment 
was being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his own previous histories of onset of 
symptoms given after service.  For these reasons, the Board finds 
that the weight of the lay and medical evidence is against a 
finding of continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claim of service connection for bilateral hearing loss, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert, 1 Vet. App. at 49.

Other Service Connection Claims

In the currently appealed rating decision issued in October 2007, 
the RO denied the Veteran's claims of service connection for a 
liver disability, a disability of the bilateral lower 
extremities, a bilateral knee disability, a bilateral shoulder 
disability, and for a lung disability, each including as 
secondary to herbicide exposure.  In testimony at his Board 
hearing on July 23, 2009, the Veteran requested that his appeal 
be withdrawn with respect to the denial of these claims.  

The Board observes that it may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Given the 
Veteran's Board hearing testimony requesting withdrawal of his 
appeal for service connection for a liver disability, a 
disability of the bilateral lower extremities, a bilateral knee 
disability, a bilateral shoulder disability, and for a lung 
disability, each including as secondary to herbicide exposure, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review these 
claims and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss, 
including as secondary to herbicide exposure, is denied.

Entitlement to service connection for a liver disability, 
including as secondary to herbicide exposure, is dismissed.

Entitlement to service connection for a disability of the 
bilateral lower extremities, including as secondary to herbicide 
exposure, is dismissed.

Entitlement to service connection for a bilateral knee 
disability, including as secondary to herbicide exposure, is 
dismissed.

Entitlement to service connection for a bilateral shoulder 
disability, including as secondary to herbicide exposure, is 
dismissed.

Entitlement to service connection for a lung disability, 
including as secondary to herbicide exposure, is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


